Citation Nr: 1229349	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of malaria, to include recurrent fever, chills, and night sweats.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge at the Denver RO.  A transcript of this hearing is in the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has residuals of malaria, to include recurrent fever, chills, and night sweats, that are the result of his active duty service in the Republic of Vietnam.  The Veteran contends that between June 9 and June 15, 1970, he spent five days at the 7th Support outpatient ward with a high temperature and chills and was diagnosed with falciparum malaria.  He reports that he subsequently was sent to the 24th Evacuation Hospital in Bien Hoa, where the diagnosis was confirmed.  The Veteran states that because the malaria required extensive convalescence, he was then sent to the 6th Convalescent Center at Cam Ranh Bay on June 23, 1970, where he spent approximately two weeks.  The Veteran asserts that his treatment for and recovery from malaria lasted approximately two months.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of malaria.  The Denver RO made formal findings of the unavailability of service treatment records from the 6th Convalescent Center at Cam Rahn Bay and from the 24th Evacuation Hospital for the period of June 1, 1970 through July 31, 1970.  

In December 2007, the Veteran underwent VA examination for in-service exposure to Agent Orange.  On examination, the Veteran reported that he was hospitalized for malaria during his active duty service, and the VA examiner found that the Veteran's past medical history was "significant for malaria."  The VA examiner's assessment showed "a history of malaria with night sweats ongoing."  The VA examiner also stated that the Veteran "does not have any disease related to Agent Orange but he was advised to talk to the DAV rep about filing a claim for his malaria and his hearing loss."  The evidence of record does not show any post-service treatment for residuals of malaria, to include recurrent fever, chills, and night sweats.

Preliminarily, the Board finds that the lack of documentary evidence showing an in-service diagnosis of or treatment for malaria does not bar the Veteran's service connection claim.  In this case, the Veteran's contentions concerning the incurrence of malaria in active duty service are consistent and credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991).  The Veteran has consistently detailed specific locations and dates with respect to the diagnosis of and treatment for malaria during his active duty service in the Republic of Vietnam.  In addition, the Veteran has submitted copies of letters dated on June 26, July 8, July 13, and August 18, 1970, which he wrote to his family during his active duty service.  The information contained in these letters concerning an in-service diagnosis of, hospitalization for, and recovery from malaria is consistent with the Veteran's assertions throughout the pendency of the appeal.  Therefore, the Board finds that the evidence of record is sufficient to show the incurrence of malaria in service for the purpose of service connection.  

With regard to a current disability, the medical evidence of record does not show a clear diagnosis of a disability for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 
104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board acknowledges that the Veteran's statements describing his recurrent symptoms of fever, chills, and night sweats are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, VA does not generally grant service connection for symptoms alone, without an identified basis for symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself, constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 285 (1999).  Furthermore, although the Veteran is competent and credible to report symptoms he experienced while in service and since service, he is not competent to offer a diagnosis or provide an opinion as to the etiology of residuals of malaria.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

As a result, the Board finds that the Veteran should be afforded an additional VA examination with respect to his claim for service connection for residuals of malaria, to include recurrent fever, chills, and night sweats.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has discretion to determine when additional information is needed to adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  Here, although the Veteran underwent a VA examination for exposure to Agent Orange, he was not afforded an examination specific to his claim for residuals of malaria.  In addition, although the VA examiner found the Veteran had "night sweats ongoing," he did not provide a clear diagnosis of a current disability.  Also, while the VA examiner stated that the Veteran's medical history was "significant for malaria," he did not provide an opinion regarding any relationship between an existing disability and the in-service incurrence of malaria.  Furthermore, although the record indicates the VA examiner considered the Veteran's reported medical history, it does not show whether the VA examiner reviewed the Veteran's claims file.  As it is therefore unclear whether the Veteran has a current disability related to his active duty service, to include the established incurrence of malaria in service, the Board must remand this matter to obtain an examination and etiological opinion in order to fairly decide the merits of the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be notified to submit any additional evidence pertaining to his post-service symptoms and any treatment related thereto.  The Veteran should be given an appropriate amount of time to respond. 

2. Associate all VA records dated from December 2007 to the present with the claims file.  

3. The Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of malaria that may be present.  Any and all studies, tests, and evaluations, including blood tests, deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and the Veteran's assertions.

The examiner should identify all current disorders with respect to the Veteran's reported symptoms.  Then, the examiner should indicate whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to the Veteran's active duty service, to include the incurrence of malaria.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any existing disability is causally or etiologically related to active duty service as opposed to its being more likely due to some other factor or factors.  The examiner should accept as true the Veteran's testimony regarding the incurrence of malaria in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. When the development requested has been completed, the claim for entitlement to service connection for residuals of malaria, to include recurrent fever, chills, and night sweats, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


